                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                           Case No. 10-cr-20667
                                                 Hon. Matthew F. Leitman
v.

JOHN COOK,

          Defendant.
________________________________________________________________/

      AMENDED ORDER DENYING DEFENDANT’S MOTION FOR
           COMPASSIONATE RELEASE (ECF No. 428)1

      On February 10, 2021, Defendant John Cook filed a motion for compassionate

release. (See Mot. for Compassionate Release, ECF No. 428.) The Court held video

hearings on Cook’s motion on March 30, 2021, and June 17, 2021. (See Notices of

Hearing, ECF Nos. 436, 442.) For the reasons explained on the record during the

June 17, 2021, hearing, Cook’s motion is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: June 17, 2021




1
  This Amended Order corrects a typographical error in the Court’s initial Order.
(See Order, ECF No. 444.) It contains no substantive changes from that Order.
                                        1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 17, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
